DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, it is not clear what is being claimed by “a mass rotating with the one element”.  In each embodiment described in the specification, the stator of the motor is directly connected to the mass, and since a stator of a motor is, by definition, the stationary element of the motor, the mass described in the specification is stationary.  The mass 40 is also represented in the figures as a ground.  It is thus not clear what element of the disclosed invention is being claimed as “a mass”.  Two of the three disclosed elements rotate, the element connected to the motor rotor and the element connected to the output, so for the purpose of this action, “a mass” is assumed to refer to the output and/or the load applied thereto.

	Claim 3 is indefinite in claiming the one element comprises the third element because in claim 1, the stator, which is a fixed element of a motor, is claimed as being connected to the third element, while the one element is claimed as rotating.  
	Taking “connected” to include members being indirectly connected to each other through other members, the claims can be interpreted so as to read on the disclosed invention, but it is not clear what is being particularly pointed out by one specific member being connected to another specific member, since all of the members - the rotor, the stator, the first element, the second element, and the third element, are each connected to all of the other members in that sense.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brogaardh et al., WO 2007/082954.

Brogaardh et al. shows embodiments of a geared motor unit in figures 2-4.  The three embodiments are of drive units with the same elements but with different details or arrangement, with figure 3 described at the bottom of page 9 as “an elaborated design” of the drive unit, while figure 4 is described at the bottom of page 11 as being the drive unit with further increased compactness.
	A motor has a stator 11/158/71 and a rotor 10/140/68.
	A gearbox includes a first element 20/164/78, a second element 22/166/81, and a third element 23/163/80.
	The stator 11/158/71 is connected to the third element 23/163/80, and the rotor 10/140/68 is connected to the first element 20/164/78.  
	One element 22/166/81 of the gearbox is connected to a mass 25/170/82 (output element/load) rotating with the one element.
(claim 1, as best understood)

The motor, as shown in each of figures 2-4, is integrated in the gearbox.
(claim 2)

As shown in figure 4, the rotor 68 is connected to the first element 78 with a rotor housing, the portion of the rotor part radially outside of the stator 71.
(claim 6)

At least one element of the geared motor unit is disposed in a housing 35/161,159/92.
(claim 7)

	Figure 8a shows a geared motor unit 295 (appears to be like that of fig. 4) housed within an aluminum tube 294 (page 13, ¶ 5, line 6).  Since the entirety of the geared motor unit, including the stator 71, is housed within a thermally conductive housing 294, the geared motor unit further comprises a thermally conductive housing 294 for the stator 71.
(claim 8)

	As described on page 8, the third paragraph, lines 5-6, the geared motor unit includes a passage 31 (fig. 2) formed by the inner shaft 25 that can be used for cables.  Each of figures 2-4 shows an opening through the center of the drive unit, and figure 8a, for example, shows a cable 304 passing through the opening in drive unit 295.  At least one element 20/164/78, 22/166/81 of the geared motor unit defines a hole for routing a cable.
(claim 9)

	The geared motor unit further comprises an elliptic roller bearing 21/(shown but not numbered in fig. 3)/79 for deforming at least one element 22/166/81 of the gearbox.
(claim 10)


Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by an alternate interpretation of Brogaardh et al.

Brogaardh et al. shows embodiments of a geared motor unit in figures 2-4.  The three embodiments are of drive units with the same elements but with different details or arrangement, with figure 3 described at the bottom of page 9 as “an elaborated design” of the drive unit, while figure 4 is described at the bottom of page 11 as being the drive unit with further increased compactness.
	A motor has a stator 11/158/71 and a rotor 10/140/68.
	A gearbox includes a first element 20/164/78, a second element 23/163/80, and a third element 22/166/81.
	The stator 11/158/71 is connected to the third element 22/164/78 (through engagement with the second element 23/163/80, for example), and the rotor 10/140/68 is connected to the first element 20/164/78.
	At least one element 22/166/81 of the gearbox is connected to a mass 25/170/82 (output element/load) rotating with the one element.
(claim 1)

The motor, as shown in each of figures 2-4, is integrated in the gearbox.
(claim 2)

	The one element comprises the third element 22/166/81 of the gearbox.
(claim 3)

The stator 11/158/71 is connected to the third element 22/166/81 with a stator housing 35/161,159/92, which is directly connected to the second element 23/163/80, which in turn is in meshing connection with the third element 22/166/81.
(claim 4)

As shown in figure 4, the rotor 68 is connected to the first element 78 with a rotor housing, the portion of the rotor part radially outside of the stator 71.
(claim 6)

At least one element of the geared motor unit is disposed in a housing 35/161,159/92.
(claim 7)

	Figure 8a shows a geared motor unit 295 (appears to be like that of fig. 4) housed within an aluminum tube 294 (page 13, ¶ 5, line 6).  Since the entirety of the geared motor unit, including the stator 71, is housed within a thermally conductive housing 294, the geared motor unit further comprises a thermally conductive housing 294 for the stator 71.
(claim 8)

	As described on page 8, the third paragraph, lines 5-6, the geared motor unit includes a passage 31 (fig. 2) formed by the inner shaft 25 that can be used for cables.  Each of figures 2-4 shows an opening through the center of the drive unit, and figure 8a, for example, shows a cable 304 passing through the opening in drive unit 295.  At least one element 20/164/78, 22/166/81 of the geared motor unit defines a hole for routing a cable.
(claim 9)

	The geared motor unit further comprises an elliptic roller bearing 21/(shown but not numbered in fig. 3)/79 for deforming at least one element 22/166/81 of the gearbox.
(claim 10)



	
Claim(s) 1, 2, 7, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al., U. S. Patent 5,237,230.

Sugiyama et al. shows a geared motor unit in figure 1.
	A motor has a stator 5 and a rotor 9.
	A gearbox includes a first element 18, a second element 21, and a third element 19.
	The stator 5 is connected to the third element 19, and the rotor 9 is connected to the first element 18.
	At least one element 21 of the gearbox is connected to a mass 2 rotating with the one element 21.
(claim 1)

	The motor is integrated in the gearbox.
(claim 2)

	At least one element of the geared motor unit is disposed in a housing 3.
(claim 7)

	The geared motor unit further comprises a thermally conductive housing for the stator 5 (“composed, for instance, of an aluminum material”, col. 3, lines 31-39).
(claim 8)

	The first element 18 and the second element 21 each include a respective toothing for establishing a common form-fit (meshed gears, col. 3, lines 59-60).
(claim 11)


Claim(s) 1-4, 7, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by an alternate interpretation of Sugiyama et al.

Sugiyama et al. shows a geared motor unit in figure 1.
	A motor has a stator 5 and a rotor 9.
	A gearbox includes a first element 18, a second element 19, and a third element 21.
	The stator 5 is connected to the third element 21 through engagement with element 19, and the rotor 9 is connected to the first element 18.
	At least one element 21 of the gearbox is connected to a mass 2 rotating with the one element 21.
(claim 1)

	The motor is integrated in the gearbox.
(claim 2)

	The one element comprises the third element 21 of the gearbox.
(claim 3)

	The stator 5 is connected to the third element 21 with a stator housing 3 (col. 3, lines 36-39), which is directly connected to the second element 19, which in turn is in meshing connection with the third element 21.
(claim 4)

	At least one element of the geared motor unit is disposed in a housing 3.
(claim 7)

	The geared motor unit further comprises a thermally conductive housing for the stator 5 (“composed, for instance, of an aluminum material”, col. 3, lines 31-39).
(claim 8)

	The first element 18 and the second element 19 each include a respective toothing for establishing a common form-fit with the teeth of third element 21 (meshed gears, col. 3, lines 59-60).
(claim 11)



Claim(s) 1, 2, 6, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer, U. S. Patent 7,530,912.

Kramer shows a geared motor unit 20 in figure 5.
	A motor has a stator 36 and a rotor 40.
	A gearbox 48 includes a first element 50a, a second element 52a, and a third element 54a (including toothed portion 68).
	The stator 36 is connected to the third element 54a, and the rotor 40 is connected to the first element 50a.
	At least one element 52a of the gearbox is connected to a mass 22 rotating with the one element.
(claim 1)

	The motor 36/40 is integrated in the gearbox 48.
(claim 2)

	The rotor 40 is connected to the first element 50a with a rotor housing 42 (col. 3, lines 56-57).
(claim 6)

	At least one element of the geared motor unit is disposed in a housing 38.
(claim 7)

	The first element 50a and the second element 52a each include a respective toothing for establishing a common form-fit (“meshing engagement”, col. 3, lines 41-42).
(claim 11)


Claim(s) 1-4, 6, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by an alternate interpretation of Kramer.

Kramer shows a geared motor unit 20 in figure 5.
	A motor has a stator 36 and a rotor 40.
	A gearbox 48 includes a first element 50a, a second element 54a (including toothed portion 68), and a third element 52a.
	The stator 36 is connected to the third element 52a through engagement with the second element 54a, and the rotor 40 is connected to the first element 50a.
	At least one element 52a of the gearbox is connected to a mass 22 rotating with the one element 52a.
(claim 1)

	The motor 36/40 is integrated in the gearbox 48.
(claim 2)

	The one element comprises the third element 52a of the gearbox 48.
(claim 3)

	The stator 36 is connected to the third element 52a with a stator housing 38 (col. 3, line 47), which is directly connected to the second element 54a, which in turn is in meshing connection with the third element 52a.
(claim 4)

	The rotor 40 is connected to the first element 50a with a rotor housing 42 (col. 3, lines 56-57).
(claim 6)

	At least one element of the geared motor unit is disposed in a housing 38.
(claim 7)

	The first element 50a and the second element 54a (with teeth 68) each include a respective toothing for establishing a common form-fit with the teeth of the third element 52a (“meshing engagement”, col. 3, lines 41-42).
(claim 11)


Response to Remarks

The Applicant remarks that the identified mass of each of Brogaardh, Sugiyama, and Kramer is not connected to rotate with the one element of the gearbox, as claimed by amended claim 1.  As discussed above, however, each of these references also discloses a mass in the form of an output load which is connected to rotate with an element of the gearbox.  As also noted above, the Examiner believes the specification of the current application does not discuss a mass connected for rotating with an element of the gearbox.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659